Steele Hays, Justice, dissenting. The majority characterizes the case as one in which the defendant was found to be in possession of a bottle “which had had cocaine in it, and that is not a crime.” But that assertion overtly understates the facts, against the myriad of cases holding that on appeal we give the facts their strongest probative force and consider them in the light most favorable to the appellee. Boone v. State, 282 Ark. 274, 668 S.W.2d 17 (1984). The fact is the appellant was in possession of a bottle which contained cocaine. A small amount of cocaine, to be sure — less than a milligram, and too small to be accurately measured by the instruments at the state crime lab, but nevertheless cocaine. Two chemists from the laboratory testified that they tested the contents of the bottle and found cocaine. Those are the undisputed facts to which this court is now asked to apply the law of Arkansas. The majority goes to some length to arrive at the conclusion that unless the quantity of cocaine is in “a useable amount,” there is no violation of the law. I respectfully disagree and submit that one need look no farther than the plain wording of our own Uniform Controlled Substance Act to refute the majority’s position. Ark. Code Ann. § 5-64-401 (c) (1987), states, “It is unlawful for any person to possess a controlled substance. . . .” Thus the act prohibits the possession of cocaine (a controlled substance), irrespective of the amount. That should end the matter, as we often say we must give effect to the language of the statute as we find it. Carry. Turner, 238 Ark. 889, 385 S.W.2d 656 (1965). By today’s decision the majority effectively overrides the plain intent of the legislature and holds that the possession of cocaine (and necessarily all other controlled substances) is legal, provided it is “less than a useable amount,” whatever that may prove to be. I venture that determination will prove difficult to apply and will needlessly complicate the enforcement of the Uniform Controlled Substance Act, for how much marijuana is necessary to constitute “a useable amount?” Or how much crack, or heroin? I have no idea and I doubt seriously if the majority does, but those are issues we will now be asked to address. I believe a more dependable standard would be whether the amount is sufficient to permit identification of the substance, in which case its possession is unlawful. Glaze, J., joins in dissent.